DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.  Any previous objection/ rejection not repeated herein has been withdrawn.  New grounds for rejection, necessitated by the amendments, are discussed. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: colored marking color identification data.  The examiner recommends applicant use the language recited in the specification (i.e., color code).
The rules of the PTO require that application claims must “conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.” 37 CFR  1.75(d)(1).
As Applicant appreciates, the terminology of the original claims follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted. New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification. See 37 CFR 1.75, MPEP  §608.01(i) and §  1302.01. Note that examiners are to ensure that the terms and phrases used in claims presented late in prosecution of the application find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 28 does not positively recite the different syringe and the colored marking there on.  It is confusing as to whether or not applicant intends the syringe and the color to be given patentable weight.  For the purposes of examination, the examiner will assume the syringe and color are part of the invention.  However, the examiner recommends applicant positively recite these elements in the body of the claim.   
Furthermore, the recitation that the color sensor detects the presence of color within the field of view does not indicate that the color is anywhere in particular. However, the specification as filed recites the color located on the syringe/piston.  Thus, scope of the claim remains confusing and indefinite. 
Claim 1 also recites a color sensor located along a distal end of the pipette.  The distal and proximal ends of the pipette have not been established.  It is not clear what side applicant considers the distal end.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 and 17-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahler et al., (EP 0691 158; cited in the IDS filed Aug. 25, 2020; hereinafter “Mahler”), see the attached machine-generated English translation for citations below.
As to claims 1, 4, 14 and 28, Mahler teaches a pipette system having syringe identification system, comprising: 
a handheld powered positive displacement pipette 40;
a color sensor located along a distal end of the pipette (reading unit); 
a controller in communication with the color sensor and configured to receive data signals therefrom (implicit in the recitation on the middle of page 5 to the “automatic reading of the code for the purpose of foreign syringe detection and identification of the type of syringe 10 which is currently inserted in the pipetting device 40, the latter has a reading unit with four light barriers 46-52. Each light barrier 46-52 has an infrared photodiode 54 as the light source on one side and an opposite infrared photodetector 56 on the other side of the piston head”). 
a syringe 10 configured to use with the pipette; and 
a colored marking on the syringe at a location that will reside within a field of view of the color sensor when the syringe is installed to pipette, the color of the colored marking indicating at least one characteristic of the syringe (see items 3 and 6 on page 3 and recitation on page 2 “the pipetting system according to the invention includes a set of replacement parts of different types, in particular of different shapes and / or sizes, suitable for the pipetting device, with codes that may differ from type to type. The exchange parts are preferably piston-cylinder units of different diameters and the same length. They are used on the same pipetting device in order to pipette different liquid volumes per piston stroke.”); 
wherein the color sensor is operable to detect the color of the colored marking on the syringe retention element and to provide detected color data to the controller; and 
wherein the controller is programmed to use the detected color data received from the color sensor to identify the syringe (e.g., type of syringe and volume thereof) installed to the pipette.
As to claims 2 and 15, Mahler implicitly teaches the controller is a component of the pipette (automatic reading of the code for the purpose of foreign syringe detection and identification of the type of syringe 10 which is currently inserted in the pipetting device 40). 
As to claims 3, 16, and 29, Mahler implicitly the controller is further programmed to automatically set or adjust one or more operating parameters of the pipette based on the identified syringe (automatic reading of the code for the purpose of foreign syringe detection and identification of the type of syringe 10 which is currently inserted in the pipetting device 40). 
As to claims 5 and 17, as discussed above, Mahler teaches the color sensor, a controller 116 in communication with the color sensor and configured to receive data signals therefrom and color markings on a syringe with a chamfered shoulder (Mahler teaches color can be anywhere on the piston).
As to claims 6, 18, and 30, Mahler teaches the color sensor is coupled to the pipette body so as to be oriented substantially normal to the chamfered shoulder of the syringe retention element (see Fig. 2). 
As to claim 7 and 19, Mahler teaches the colored marking is located on a piston of the syringe. 
As to claims 8 and 20, Mahler teaches the syringe used with the pipette is selectable from a group of syringes having different internal volumes (see page 2) 
As to claims 9 and 21, Mahler teaches the controller is implicitly programmed to identify the syringe volume when identifying the syringe installed on the pipette (see claim 1) 
As to claim 10 and 22, Mahler the colored marking is selected from the group consisting of a continuous patch of color (see items 3 and 6). 
As to claims 11 and 23, it is implicit the controller of Mahler is provided with a lookup table of syringe identification data associated with each of a plurality of different marking colors, otherwise how are the control parameters for the different volumes are performed automatically. 
The Office has interpreted claims 12 and 24 as product-by-process claims, since a product-by-process claims is one in which the structural scope of the product is defined at least in part in terms of the method or process by which it is made.
	In this case, the end product is defined by the following steps: color molded into the syringe).
	Applicant is reminded that the product-by-process claim is always to a product.   The reference need only to substantially meet the structure of the end product.  As set forth above, the color present on the piston of the syringe meets the structural requirements of the end product as set forth in the instant claims.
	Please note that an argument that the applied reference fails to meet all claimed process/limitations of making the end product does not overcome a proper 102/103 rejection because the reference need only to substantially meet all the structure of the end product, see MPEP 2113[R-1] and In re Fessmann, 489 F.2d 742, 744 180 USPQ 324, 326 (CCPA 1974). Mahler teaches the colored marking is molded into the syringe (color is on piston or one or several sections which would require the color be molded. 
As to claims 13 and 25, Mahler teaches the color sensor includes an illumination source (photodiode 54). 
Duplicate Claims
Applicant is advised that should claims 1-15 and 17-27 be found allowable, claims 28-30 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Previously added claim 28 is a broader version of claims 1 and 14 and therefore fully encompasses the scope of claims 1 and 14. 
Response to Arguments
Applicant’s arguments with respect to claims 1-15 and 17-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include Trocki et al., (US 2001/0047153; hereinafter “Trocki”), teach beginning at para [0212] “…a system for transmitting syringe information from syringe 12 to an injector controller 51. Syringe 12 is provided with an encoding device 48 forward of tabs 30 but rearward of flange 46. Encoding device 48 may be a bar code or any other suitable encoding device known to those skilled in the art. When attaching syringe 12 to the mounting assembly 14, if syringe 12 is rotated after tabs 30 engage ledge 29, a sensor 50 is provided in annular surface 28 to read the encoding device 48. Sensor 50 then forwards the associated signals to injector controller 51, which interprets the signals and modifies the function of the injector 20 accordingly. Examples of the information which could be encoded on encoding device 48 include dimensions of syringe 12, volume of syringe 12, content of syringe 12 (in the case of a pre-filled syringe), manufacturing information such as lot numbers, dates and tool cavity number, recommended contrast media flow rates and pressures, and loading/injection sequences.
[0213] As an alternative to encoding device 48 being a bar code, encoding device 48 also could include machine-readable raised or recessed surfaces. The raised or recessed surfaces could then be read by injector sensor 50, mounted in annular surface 28, in a manner similar to that for reading a bar code. In addition to encoding device 48, one might also use a mechanically readable device (e.g. a slot, hole, or projection on the syringe 12 or plunger 38) to register against a switch on the mounting assembly 14. Alternatively, an optically readable device (e.g. characters, dots and other geometric shapes) could be employed to send information concerning the type of syringe used to the intelligent circuits of injector 20.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/Primary Examiner, Art Unit 1798